J-S27043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: M.C.Q.             :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: A.M-Q., BIOLOGICAL          :
 MOTHER                                 :
                                        :
                                        :
                                        :
                                        :   No. 276 WDA 2019

              Appeal from the Order Entered January 16, 2019
    In the Court of Common Pleas of Clearfield County Orphans’ Court at
                        No(s): O.C. No. 3413-2017

 IN RE: ADOPTION OF: M.D.Q.             :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: A.M.-Q., BIOLOGICAL         :
 MOTHER                                 :
                                        :
                                        :
                                        :
                                        :   No. 277 WDA 2019

              Appeal from the Order Entered January 16, 2019
    In the Court of Common Pleas of Clearfield County Orphans’ Court at
                            No(s): 3412-2017


BEFORE:    OLSON, J., OTT, J., and COLINS*, J.

MEMORANDUM BY COLINS, J.:                             FILED MAY 22, 2019

     In these consolidated appeals, Appellant, A.M.-Q. (“Mother”), appeals

from the orders entered January 16, 2019, that terminated her parental rights

to her children, M.D.Q., born 2011, and M.C.Q., born 2009 (collectively,

“Children”). We affirm.




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S27043-19


      The factual and procedural history of this action was previously

summarized by this Court as follows:

      Mother and [C.Q. (“Father”)] were once married. Following their
      separation and divorce, Father exercised primary physical custody
      of Children, while Mother exercised partial physical custody. The
      parties shared legal custody of Children. Mother last saw the
      Children during a visit in September 2016.            Mother was
      incarcerated later that month for reasons not specified in the
      record. She was released to a halfway house in April 2017, but
      absconded in May 2017. Mother had no contact with Children
      while incarcerated or following her release.

      Father began dating [A.Q. (“Stepmother”)] in approximately
      2014, and they married in 2016.           [Father and Stepmother
      (collectively, “Petitioners”)] reside together with Children, two of
      Stepmother’s children from a previous relationship, and with their
      own biological child. On May 1, 2017, after seven months of no
      contact from Mother, Petitioners filed petitions to terminate her
      parental rights involuntarily.

      The orphans’ court conducted a termination hearing on
      November 3, 2017. During the hearing, Petitioners and Mother
      appeared, represented by counsel. The court also appointed
      Courtney L. Kubista, Esquire, to represent Children.1 At the
      conclusion of the hearing, the court directed the parties to submit
      letter briefs arguing their respective positions. Thereafter, on
      January 16, 2018, the court entered the order complained of on
      appeal, in which it terminated Mother’s parental rights to Children
      involuntarily.    Mother timely filed notices of appeal on
      February 14, 2018, along with concise statements of errors
      complained of on appeal.
         1  The order appointing Attorney Kubista specified that she
         would serve as “Attorney for the Children.” Thus, this is not
         a case where Children were represented by a guardian ad
         litem tasked with representing their non-conflicting legal
         and best interests.

In re Adoption of M.D.Q., 192 A.3d 1201, 1202-03 (Pa. Super. 2018)

(citations to the record omitted).




                                     -2-
J-S27043-19



      On July 6, 2018, this Court vacated the termination orders without

prejudice and remanded for further proceedings.           Id. at 1202.     Before

addressing the merits of Mother’s appeal, this Court raised an issue sua sponte

as to “whether Children’s counsel provided adequate representation of their

legal interests during this proceeding.” Id. at 1203. This Court explained:

      The [Adoption] Act provides as follows . . .

         The court shall appoint counsel to represent the child in an
         involuntary termination proceeding when the proceeding is
         being contested by one or both of the parents. The court
         may appoint counsel or a guardian ad litem to represent any
         child who has not reached the age of 18 years and is subject
         to any other proceeding under this part whenever it is in the
         best interests of the child. No attorney or law firm shall
         represent both the child and the adopting parent or parents.

      23 Pa.C.S. § 2313(a).

      The term “counsel” in 23 Pa.C.S. § 2313(a) refers to an attorney
      representing the child’s legal interests who is directed by the child.
      . . . [A] child’s legal interests are distinct from his or her best
      interests. A child’s legal interests are synonymous with his or her
      preferred outcome, while a child’s best interests must be
      determined by the trial court. . . .

      In [In re Adoption of T.M.L.M., 184 A.3d 585, 590-91 (Pa.
      Super. 2018)], the child was just under six years old at the time
      of the hearings to terminate his mother’s parental rights.
      However, the attorney appointed to represent the child did not
      attempt to interview him and did not set forth his preferred
      outcome on the record. Id. at 589–91. The child’s attorney did
      not advocate for his legal interests during the hearings, and
      instead focused solely on his best interests. Id. Moreover, she
      did not file a brief in this Court, nor did she join a brief filed by
      another party. Id. at 590-91.

      This Court concluded that the child had been deprived of his
      statutory right to counsel. We reasoned as follows:




                                      -3-
J-S27043-19


        At the time of the hearings, Child was just shy of six years
        old.     While Child may not have been old enough to
        participate actively in [the attorney’s] representation of
        him, it is not unlikely that Child has feelings one way or
        another about his mother and his permanency. Like adult
        clients, effective representation of a child requires, at a bare
        minimum, attempting to ascertain the client’s position and
        advocating in a manner designed to effectuate that position.
        It may be that Child’s preferred outcome in this case is
        synonymous with his best interests. It may be that Child
        wants no contact with Mother. Child may be unable to
        articulate a clear position or have mixed feelings about the
        matter. Furthermore, termination of Mother’s rights may
        still be appropriate even if Child prefers a different outcome.
        However, it is clear that where a court appoints an attorney
        ostensibly as counsel, but the attorney never attempts to
        ascertain the client’s position directly and advocates solely
        for the child’s best interests, the child has been deprived
        impermissibly of his statutory right to counsel serving his
        legal interests.

     Id. at 590-91 (citation omitted).

Id. at 1203-04 (some citations omitted) (some formatting).

     Returning to the current appeal, this Court concluded:

     [W]e have no basis to conclude that Children were provided with
     counsel who represented their legal interests and took direction
     from Children to the extent possible due to their ages. . . . Because
     of these deficiencies, we must vacate the order terminating
     Mother’s parental rights involuntarily, and remand for counsel to
     conduct an additional interview of Children to discern their legal
     interests directly. Once Attorney Kubista has done so, she must
     notify the orphans’ court.       If Children’s express preferred
     outcomes are consistent with the result of the prior proceeding,
     or if Children are unable or unwilling to articulate a clear preferred
     outcome, the court may reenter its January 16, 2018 order. If the
     Children’s preferred outcomes are inconsistent with the result of
     the prior proceeding, the court must conduct a new termination
     hearing, with counsel actively advocating for their legal interests.




                                     -4-
J-S27043-19



Id. at 1205-06 (footnote omitted). This Court did not provide any timeframe

in which Attorney Kubista or the orphans’ court must comply with its directive.

See generally id.

         Pursuant to this Court’s opinion, Attorney Kubista sent a letter to the

orphans’ court on December 31, 2018, stating:

         I have conducted additional interviews as well as telephone
         conferences with the minor children . . .

         As per my interviews and telephone conferences, the children’s
         positions are consistent with the original result of the termination
         proceeding held on November 3, 2017. The minor children were
         very clear with their positions in regard to the termination of
         Mother’s rights in this matter. The children are adamant that they
         wish for their Mother’s rights to be terminated and reemphasized
         how Mother has not been in their lives for an extended period of
         time.

         I would request as legal counsel for the children in this matter,
         that Your Honorable Court reenter its January 16, 2018 Order.

Letter     from   Courtney   L.   Kubista   to   the   Honorable   Paul   E.   Cherry

(December 31, 2018).

         On January 16, 2019, the orphans’ court entered an order stating that

it had received Attorney Kubista’s letter and, upon consideration thereof, “is

satisfied that the children’s express preferred outcomes are consistent with

the findings of the prior proceeding;” accordingly, the orphans’ court

reentered its order dated January 16, 2018, involuntarily terminating Mother’s

parental rights to Children. Order, 1/16/2019.




                                        -5-
J-S27043-19



     As Attorney Kubista and the orphans’ court have satisfied this Court’s

instructions, we will now address the merits of Mother’s appeal. See M.D.Q.,

192 A.3d at 1202-06.

     Mother now presents the following issues for our review:

     ISSUE I

     Did the trial court err in determining that Father/Step-mother
     presented clear and convincing evidence that grounds for
     involuntary termination exist?

     ISSUE II

     Did the trial court err in determining that involuntary termination
     of Mother’s parental rights are in the best interest of the Children?

     ISSUE III

     Did the trial court err by permitting testimony regarding Mother
     absconding after the date of filing of the petition for involuntary
     termination but denying Mother the ability to testify to events
     after the date of filing the petition for involuntary termination?

     ISSUE IV

     Did the trial court fail to properly consider Mother’s periods of
     custody with the minor Children immediately preceding her
     incarceration?

     ISSUE V

     Did the attorney for the [C]hild[ren] err by not interviewing the
     Child[ren] for excess of five (5) months despite an order of court
     directing an additional interview be completed?

     ISSUE VI

     Did the trial court err by relying on additional information supplied
     by the attorney for the [C]hild[ren] after a significant time delay
     took place?

Mother’s Brief at 4-5 (suggested answers and unnecessary capitalization

omitted).


                                     -6-
J-S27043-19


       When reviewing an appeal from a decree terminating parental
       rights, we are limited to determining whether the decision of the
       trial court is supported by competent evidence. Absent an abuse
       of discretion, an error of law, or insufficient evidentiary support
       for the trial court’s decision, the decree must stand. Where a trial
       court has granted a petition to involuntarily terminate parental
       rights, this Court must accord the hearing judge’s decision the
       same deference that we would give to a jury verdict. We must
       employ a broad, comprehensive review of the record in order to
       determine whether the trial court’s decision is supported by
       competent evidence.

       The standard of clear and convincing evidence is defined as
       testimony that is so clear, direct, weighty and convincing as to
       enable the trier of fact to come to a clear conviction, without
       hesitance, of the truth of the precise facts in issue.

       The trial court is free to believe all, part, or none of the evidence
       presented and is likewise free to make all credibility
       determinations and resolve conflicts in the evidence. If competent
       evidence supports the trial court’s findings, we will affirm even if
       the record could also support the opposite result.

In re B.J.Z., 2019 PA Super 106, *9-*10 (filed April 4, 2019) (internal

quotation marks and some internal citations omitted) (some formatting).

       Mother contends that the orphans’ court abused its discretion by

terminating her parental rights.         Mother’s Brief at 11-16.1   Although she

____________________________________________


1Despite only listing six issues in her statement of questions involved pursuant
to Pa.R.A.P. 2116, Mother divides the “Argument” section of her brief to this
Court into four subsections, hence violating Pa.R.A.P. 2119(a), which
mandates that “argument shall be divided into as many parts as there are
questions to be argued.”

       The briefing requirements scrupulously delineated in our appellate
       rules are not mere trifling matters of stylistic preference; rather,
       they represent a studied determination by our Court and its rules
       committee of the most efficacious manner by which appellate
       review may be conducted so that a litigant’s right to judicial review



                                           -7-
J-S27043-19



acknowledges that her “last physical contact with [C]hildren was in September

of 2016, immediately preceding her incarceration[,]” she argues that she “has

begun searching for housing that would be appropriate for” Children, “knows

she suffers from addiction[,] and is working on it as [C]hildren are what she

must fight for.” Id. at 12, 16 (citations omitted).

       The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(1) and (b). Requests to have a natural parent’s parental

rights terminated are governed by 23 Pa.C.S.§ 2511, which provides, in

pertinent part:

       (a) General rule.--The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

          (1) The parent by conduct continuing for a period of at least
          six months immediately preceding the filing of the petition
          either has evidenced a settled purpose of relinquishing
          parental claim to a child or has refused or failed to perform
          parental duties.

                                       *       *   *

       (b) Other considerations.—The court in terminating the right of
       a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
____________________________________________


       as guaranteed by Article V, Section 9 of our Commonwealth’s
       Constitution may be properly exercised.

Commonwealth v. Briggs, 12 A.3d 291, 343 (Pa. 2011).


                                           -8-
J-S27043-19


      efforts by the parent to remedy the condition described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent's conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re G.M.S., 193 A.3d 395, 401 (Pa. Super. 2018) (citation omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Paul E. Cherry,

we conclude Mother’s first two issues merit no relief.       The orphans’ court

opinion comprehensively discusses and properly disposes of those questions.

See Orphans’ Court Opinion, filed January 16, 2019, at 3–5 (finding for (a)(1):

prior to her incarceration in September 2016, Mother sporadically exercised

her periods of partial custody with Children; however, upon her incarceration,

she never contacted Children, Father, Stepmother, or any other person who

could convey letters or messages to Children; Mother made no attempt to

contact Children after her release from prison in April 2017; Mother failed to

perform any parental duties or to provide any financial support for Children

since July 2016 at the latest, despite having shared legal custody; Petitioners


                                      -9-
J-S27043-19


thus have adequately shown that Mother’s conduct satisfies the statutory

grounds for termination according to § 2511(a)(1)) (finding for (b): Children

consider Petitioners to be their parents; Children were not interested in Mother

and had not seen her in some time; Mother and Children share no emotional

bond; it is in Children’s best interests to terminate Mother’s parental rights).

         Our only addition is that Mother’s claims that she will eventually obtain

appropriate housing and “is working on” her addiction are unpersuasive and

inadequate to preserve her parental rights. Mother’s Brief at 16. “Parental

rights are not preserved by waiting for a more suitable or convenient time to

perform one’s parental responsibilities while others provide the child with his

or her physical and emotional needs.” In the Interest of K.Z.S., 946 A.2d

753, 759 (Pa. Super. 2008) (citation omitted).

         As for Mother’s remaining challenges, her claims that the orphans’ court

“erred by permitting testimony regarding Mother absconding after the date of

filing of the petition for involuntary termination but denying Mother the ability

to testify to events after the date of filing the petition for involuntary

termination” and erred by failing “properly” to “consider Mother’s periods of

custody prior to incarceration” merit no relief. Mother’s Brief at 11, 16.

         Mother’s incarceration began in September 2016. M.D.Q., 192 A.3d at

1202. The termination petitions were filed on May 1, 2017 – seven months

later.    Id. at 1203. Consequently, the six months required by 23 Pa.C.S.

§ 2511(a)(1) had elapsed, and the “events after the date of filing the petition


                                       - 10 -
J-S27043-19


for involuntary termination” and “Mother’s periods of custody prior to

incarceration[,]” Mother’s Brief at 11, 16, were irrelevant to this requisite

calculation of time for Subsection 2511(a)(1).

      To the extent that Mother is arguing that “events after the date of filing

the petition for involuntary termination” were relevant to 23 Pa.C.S.

§ 2511(b), that subsection explicitly states: “With respect to any petition filed

pursuant to subsection (a)(1), (6) or (8), the court shall not consider any

efforts by the parent to remedy the condition described therein which are

first initiated subsequent to the giving of notice of the filing of the

petition” (emphasis added). Ergo, no testimony provided by Mother about

her actions after the filing of the termination petition on May 1, 2017, could

be considered as part of the Subsection 2511(b) analysis.

      Finally, Mother urges this Court to find that an error “occur[red] when

the attorney for the Children did not interview the Children and respond to the

court for an excess of five (5) months” and “the trial court . . . relied on a

letter without inquiry as to the delay.” Mother’s Brief at 18. Although Mother

is correct that over five months passed between this Court’s decision on July 6,

2018, and Attorney Kubista’s letter dated December 31, 2018, this Court did

not provide a timeframe for completion of counsel’s additional interviews with

Children to discern their legal interests. See M.D.Q., 192 A.3d at 1205-06.

Mother provides us with no case law – and we are aware of none – that counsel




                                     - 11 -
J-S27043-19


must complete this Court’s instructions on remand within a specific timeframe

unless such a timeline is explicitly stated in the remanding decision.2

       Based on the foregoing, we conclude the orphans’ court did not abuse

its discretion by terminating Mother’s parental rights to Children. See B.J.Z.,

2019 PA Super 106, *9-*10. Accordingly, we affirm, partially on the basis of

the trial court’s opinion. The parties are instructed to attach the opinion of

the trial court to any filings referencing this Court’s decision.

       Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/22/2019

____________________________________________


2 In Children’s brief to this Court, Attorney Kubista states that her first
interview with Children after receiving this Court’s memorandum was on
August 1, 2018. Children’s Brief at 21. She continues that she “had additional
questions for” Father after that initial interview with Children and that any
further delay was beyond her control, as “Father missed several conferences
which were all made known to his legal counsel through various telephone
calls and letters.” Id. at 11, 21. She concludes that she “directly spoke to
Mother’s legal counsel and advised her that the delay was due to missed office
appointments which she failed to acknowledge in her brief.” Id. at 22.

There is no indication that any of the above information was made part of the
certified record of the orphans’ court or that the orphans’ court was otherwise
aware of it. We may not thereby consider Attorney Kubista’s assertions in
Children’s Brief, albeit that we have no reason to doubt their veracity. See
Official Note to Pa.R.A.P. 1921 (“An appellate court may consider only the
facts which have been duly certified in the record on appeal.”)


                                          - 12 -
 OFFICE OF THE Cl ; OF ORPHANS
                                               .--._                                          --\       Circulated 05/13/2019 02:31 PM
                     I
   COURT OF CLEA   ELD COUNTY




      JAN 1               2G18                                                                  S-S;i70 4 3--tC?
                         . INLOW

�����-++����-'
                           IN THE C URT OF COMMON PLEAS OF CLEARFIELD COUNTY, PENNSYLVANIA
                                                               ORPHANS COURT DIVISION                                     f,·!="•·•if,'f.';::r.
                                                                                                               ill/1£1">1'·
                                                                                                               •    I.I "-•
                                                                                                                             ,1\� 1' !1\';c.,; ,, r,'•1•le
                                                                                                                               !.'J   •   •..._ • • L,

                                                                                                                    MAURENE E. rnLC1!..:
                                                                                                               REGISTER Arm f:E{::JRDEf.'.
                                                                                                                 CLEARFIELD comm
                II
                          fN RE: ADOPTION OF M
                                                                                                                        P�nns� Ivon           I •J
                          D       Q     DOB      /2011. and                        OC No. 3412-2017          Inst   ��UN:                    20130(�S;-;:.J
                          M         C.  Q      , DOB      .2009                    OC No. 3413-2017
                                                                                                                            !�ECORDED
                                                                                                               01/16/201g 11:29:�� �;N
                   I                                                                                              M(11JF:ENt r. INUJ:-1
                                                                                                               F!EGISTEK .:1HD F:U::(;illJE:·
                ·I I I
                                                  OPINION and ORDER
                                                                                                                  CLfjRFIELD t�G!JrlF
                                                                                                                        Penns:; l ·,inn; G


                 I /. Background and Procedural History
                     I
                     I             On May I, 2017, a Petition for Involuntary Termination of Parental Rights of P.

                                   M         -Q ·      ["Mother"] was filed by Petitioners, C              Q          l"Father"'J,

                          and his wife, A.             Q       ["Stepmother"). Father and Mother are the parents of minor

                I' children, M·               .D           Q    ,DOB       /2011, and M             c. Q       DOB                    2009.
                     I
                          [''Children"] who are the subject of the Petition.

                !I                 The Petition, which is presently before the Court, requests that the Court terminate the

                11        parental rights of Mother with respect to the Children. In support of this request, Petitioners

                11        allege that Father currently has primary physical custody of the Children, that Mother has had
                 I
                11
                          no contact with the Children since September of 2016, and that Mother has refused and has

                          failed to perform her parental duties in regards to the Children for a period of at least six ( 6)
               11
                          months prior to the filing of the Petition, evidencing a settled purpose of relinquishing her

                          parental claim to the Children.

                                   By way of background, Mother and Father were married at the time of birth for each
               !1
               ,I         child, and ultimately divorced in February of 2016. Following several custody tilings by the

                          parties and Paternal Grandparents, a Custody Consent Order was entered into with Mother,

                 I        Father, and Paternal Grandparents on May 26, 2016, with all parties sharing legal custody of
                                                                                                        �
                                             ----"'\,                                         /



                                              I� )
                                                                                          I
                                                                             1                  I   J
         the Children, Father maintaining primary physical custody, and Mother having periods of

         partial custody.

                   The partiesfollowed the Custody Order until Septemberof2016, when Mother was

         incarcerated in the Clinton County Jail and the State Correctional Institution at Muncy ["SCI

         Muncy"]. Mother was subsequently released from SCI Muncy on April lJ, 2017 and sent to

         live in a halfway house, from which she absconded in May of2017 and was not located until

         the summer. Mother made no contact with the Children during her time ofincarceration or

         after.

                   On November 3, 2017, a hearing was held before the Court regarding the Petition.

         Following said hearing, the Court ordered the parties to submit briefs in support of their

         · respective positions. Being in receipt of said briefs, the Court is now prepared to rule on the

         matter.

I II. Analysis
!                  Pursuant to 23 Pa. C.S .A. § 2511 and Pennsylvania case law, the court must engage in a

l        bifurcated process prior to terminating parental rights. Initially, the focus is on the conduct of
I
I
]
     I
         the parent. The party seeking termination must prove by clear and convincing evidence that
I    I

         the parent's conduct satisfies the statutory grounds for termination as delineated in 23

         Pa.C.S.A. § 2511. Only if the court determines that the parent's conduct warrants termination

         of his or her parental rights does the court engage in the second part of the analysis; the

         determination of the needs and welfare of the child under the best interests of the child
I
         standard. One major aspect of the needs and welfare analysis concerns the nature and status of

I        the emotional bond between parent and child, with dose attention paid to the effect on the
II

I
                                                           2


    11
        child of permanently severing any such bond. In re L.M, 923 A.2d 505, 511 (Pa. Super. CL

        2007)( citing In re R.JS., 901 A.2d 502, 507 (Pa. Super. Ct. 2006)),

               In the present matter, Petitioners seek termination of Mother's parental rights pursuant

        to 23 Pa.CS.A. § 251 l(a)(l), which states, "[t'[he parent by conduct continuing for a period of

        at least six months immediately preceding the filing of the petition either had evidenced a

        settled purpose of relinquishing parental claim to a child or has refused or failed to perform

        parental duties." It is acknowledged by all parties that prior to Mother's incarceration she

        sporadically exercised her periods of partial custody with the Children. However, upon her

        incarceration, Mother did not once make contact with the Children; Father, Stepmother, or any

        other person who could convey letters or messages to the Children. Mother testified in the

        hearing that she sent letters to the children multiple times a week while incarcerated.

        However, Mother never produced evidence to show this to be true, and Father and Stepmother

        both testified that they never received any mail for the Children during Mother's incarceration.

        Testimony was provided to show that Father, Stepmother, and Paternal Grandmother all

        maintained the same addresses and phone numbers during the time of Mother's incarceration

    I   and absence. The parties presented conflicting testimony as to whether Mother attempted to

        contact the Children by phone while she was incarcerated. As proof, Mother provided a call

        log to show that Father had blocked her from calling him on his cell phone. However, upon

        inspection of the log, it was determined that Mother was calling an incorrect number. Thus,

        the fault for the Children never receiving a call from Mother falls squarely on her. What.is

        most telling to this Court about Mother's intentions is that Mother acknowledged that she

        made no attempt to contact the Children after her release from prison, when she would have

        had the greatest means for doing so. Instead, she absconded from the halfway house in which
I
I                                                       3

II
Ii
she was required to live, and was on the run for several months. These actions clearly indicate

to this Court that Mother is willing to put her own interests before the need to maintain a

relationship with her Children.

       Testimony also shows that Mother has failed to perform any parental duties with

respect to the Children, or provide any financial support since June or July of 2016, despite

having shared legal custody. Thus, Father and Stepmother have been the primary supporters

of the Children's mental, emotional, and financial needs. Upon consideration of the testimony

as provided by both parties, this Court has determined that Father and Stepmother have

adequately shown that Mother's conduct satisfies the statutory grounds for termination as

delineated in 23 Pa.C.S.A. § 2511.

       When the Court finds a parent's conduct warrants termination of his or her parental

rights, the Court must then engage in the second part of the analysis, considering the needs

and welfare of the child applying a best interests of the child standard. In her brief, Counsel

for the Children stated that she spoke with the Children to discuss their positions on the

termination. Itis clear from Counsel's summary of the conversations that the Childrenboth

see their Stepmother as fulfilling the motherly role in their lives. The Children did not seem

as concerned with discussing their Mother, whom they acknowledged they had not seen in

some time. It appears to this Court that the Children's needs are being sufficiently metby

Father and Stepmother, and that termination of Mother's rights would have no great impact on

the Children at this time or in the future, as they seem to share no emotional bond.

Alternatively, allowing Mother to contin:ue to enter and exit the Children's lives on her whim

is likely to confuse and detrimentally impact the Children's emotional needs. Therefore, this




                                                4
        ,.
        11



        I
        [
         II
                    Court has determined that itis in the Children's best interest to terminate Mother's parental
                                                        .
        ,11.        rights.

                              For this reason and the others stated herein, the Court enters the following:
        I
        I
         I.l                                                                ORDER
        Il
        Ii                    AND NOW; this 16th day of January, 2018, upon consideration of the Petition for
        !I
        11
                    Involuntary Termination of Parental Rights of Mother, the well-reasoned briefs of the parties
        ii
        11
                    in support of their respective positions, and a hearing on the same, it is the ORDER of this
        II
        lI
        !       J
                    Court that said Petition be and is hereby GRANTED. Accordingly, the parental rights of

    lI A                           M,         -Qi       with respect to minor children, M --                 D     � Q•   DOB
    !I
                        /2011, and .M          c      Q:          DOB,                 /2009, shall be are hereby TERMINATED.
    ii
    II
    jl                                                                        BY THE COURT,

    II
    IiI
    t                                                                       C72-%
                                                                               cilifu.RV;
    dJI
                                                                              PAULE.
    l!
    11
                                                                              JUDGE
    !l

11
J.
11
j!
    iI
l
q
            J


II                                            ;!\ o·f-frc.r   tv'\ll,   i l bc!K            .
1
                                        copies hmtt:klfi4:11tdlor�                      to the
                                        following on �JoS\.
            ·
I
                                                            /lc�-�)18 ·
II                                      t